DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “geometry processing logic”, “first transformation logic”, “a primitive block generator”, “rasterization logic”, “second transformation logic”, “logic configured to render” in claims 1-15, 19 and 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16775796 in view of Howson (US 20170069132 A1).
This is a provisional nonstatutory double patenting rejection.
Instant Application
Copending Application No. 16724234
Claim 1. A graphics processing system for generating a rendering output, the system comprising: geometry processing logic comprising: 
Claim 1. A tile-based rendering graphics processing system having a rendering space divided into a plurality of tiles, the system comprising: 

memory configured to store untransformed geometry data for each of a plurality of untransformed primitives; 
first transformation logic configured to transform a plurality of untransformed primitives into a plurality of transformed primitives via one or more transformation stages comprising one or more expansion transformation stages which generate one or more sub-primitives; 
geometry processing logic comprising: first transformation logic configured to generate transformed position data for each of the plurality of untransformed primitives from the untransformed geometry data, the transformed position data for each untransformed primitive comprising position data for one or more transformed primitives; 
a primitive block generator configured to: divide the plurality of transformed primitives into a plurality of groups; and generate an untransformed primitive block for each group
a primitive block generator configured to group the plurality of untransformed primitives into a plurality of untransformed primitive blocks; and 

a tiling engine configured to generate an untransformed display list for each tile of the 

each of the untransformed display lists comprising (i) information identifying each untransformed primitive block that comprises at least one untransformed primitive that, when transformed, at least partially falls within the respective tile, and (ii) for each of the identified untransformed primitive blocks: information identifying the untransformed primitives in that untransformed primitive block that, when transformed, at least partially fall within the respective tile; or information identifying the transformed primitives generated from the untransformed primitives in that untransformed primitive block that at least partially fall within the respective tile; and 
rasterization logic comprising: 
rasterization logic comprising: 

fetch logic configured to fetch, for each untransformed primitive block identified in an untransformed display list for a tile, the untransformed geometry data for each of the 

second transformation logic configured to transform the fetched untransformed geometry data to generate transformed geometry data; 

store the transformed geometry data in a cache; and
logic configured to render the transformed primitives to generate the rendering output.
logic configured to render the untransformed primitives from the transformed geometry data.




Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-6, 8-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snowden et al. (US 20170069132 A1, cied on IDS 4/17/2020 in view of Snowden et al. (US 20200058099 A1).
Regarding Claim 1, Howson discloses a graphics processing system for generating a rendering output (Howson [0016] a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles), the system comprising: 
geometry processing logic (Howson Fig. 3; [0069] geometry processing logic 304) comprising: 
first transformation logic configured to transform a plurality of untransformed primitives into a plurality of transformed primitives via one or more transformation stages comprising one or more  (Howson Fig. 3; [0033] wherein the sub-primitive is derivable from one or more input graphics data items via a sequence of one or more processing stages; [0069] geometry transform and sub-primitive logic 310; [0072] In step S404 the transform and sub-primitive logic 310 transforms the position data of the graphics data items into the rendering space. Further in step S404 the transform and sub-primitive ; 
a primitive block generator (Howson Fig. 3; [0069] a tiling unit 314) configured to:
divide the plurality of transformed primitives into a plurality of groups (Howson [0080] the geometry processing logic 304 (e.g. the transform and sub-primitive logic 310) may determine information describing how to group the input graphics data items into primitive blocks. This information can be passed as sideband information with the control streams);
and generate an untransformed primitive block for each group comprising 
(i) information identifying the untransformed primitives related to the transformed primitives in the group (Howson [0075] The control stream data for a tile includes identifiers of input graphics data items which are to be used for rendering the tile, e.g. primitives from the graphics memory 322 which, when transformed, are positioned at least partially within the tile or primitives from the graphics memory 322 from which sub-primitives are derived which are positioned at least partially within the tile); and 
(ii) an Howson [0077] A mask may also indicate which sub-primitives derived from an original primitive are present in a tile, and which are not present in the tile. Furthermore, the 
rasterization logic (Howson Fig. 3; [0069] rasterisation logic 306) comprising: 
second transformation logic configured to re-transform the plurality of untransformed primitives into transformed primitives on an untransformed primitive block-basis in accordance with the  (Howson Fig. 3; [0069] rasterisation transform and sub-primitive derivation logic 330” [0081] “In step S414 the transform and sub-primitive derivation logic 330 transforms the fetched graphics data items into the rendering space. The sub-primitive indications in the control stream data for the particular tile currently being rendered are also provided to the transform and sub-primitive derivation logic 330 (this may be directly from the control stream memory 326 or from the fetch unit 316). Further in step S414 the transform and sub-primitive derivation logic 330 derives sub-primitives to be used for rendering the particular tile in accordance with the sub-primitive indications in the control stream data for the particular tile); 
and logic configured to render the transformed primitives to generate the rendering output (Howson [0084] The transform and sub-primitive derivation logic 330 outputs the derived sub-primitives, and any input primitives for which sub-primitives are not derived, for rendering, in step S418, by one or more processing units to thereby generate a rendering output for the particular tile).
But Howson does not teach expansion transformation.
Snowden [0122] In FIG. 9C, a suitable transformation function is then applied to the geometry of the polygon features 904 and 906 to produce a generalised polygon feature 908 corresponding to a new smaller scale zoom level 900′, wherein four vector tiles in the first zoom level 900 are reduced to a single vector tile in the smaller scale zoom level 900′, as shown in FIG. 9D. For example, each polygon feature 904 and 906 may be provided with a positive buffer of a certain distance, which thereby expands the geometry and creates an overlap with nearby vector features. The overlapping features may then be merged, and a negative buffer applied having the same distance as the positive buffer, to thereby create the generalised representation 908).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Howson to incorporate the teachings of Snowden, and applying the expansion transformation of the geometry based on the zoom level, as taught by Snowden into the tile-based graphics processing system.
Doing so would reduce required storage space required, and guaranteed the visual quality of the resulting image in the graphics processing systems with expansion transformation stage masks.

Regarding Claim 2, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the one or more transformation stages comprises a plurality of expansion transformation stages, and each untransformed primitive block Howson [0077] The sub-primitive indications could be represented as one or more masks. For example a mask for a sub-primitive may indicate which of a set of possible operations are to be performed to derive a sub-primitive. A mask may also indicate which of a set of possible sub-primitives are culled or clipped. A mask may also indicate which sub-primitives derived from an original primitive are present in a tile, and which are not present in the tile; [0098] in FIG. 5 or primitives such as 512, 516 and 520 shown in FIG. 5) representing the results of performing one or more processing stages for deriving a sub-primitive (including the final sub-primitives themselves)).

Regarding Claim 3, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the plurality of expansion transformation stages form a hierarchy that comprises at least a higher level expansion transformation stage and a lower level expansion transformation stage where the sub-primitives generated by the higher level expansion transformation stage, when processed by the lower level expansion transformation stage, generate further sub-primitives (Howson [0036] if it is determined that the sub-primitive is not stored in the cache, determining whether one or more graphics data items of a higher level of the hierarchy are stored in the cache, wherein the sub-primitive is derivable from said one or more graphics data items of the higher level of the hierarchy; andif it is determined that said one or more graphics data 

Regarding Claim 4, Howson in view of Snowden teaches the system of claim 3, and further teaches wherein each expansion transformation stage mask comprises a bit for each sub-primitive that will be generated by the expansion transformation stage for the untransformed primitives identified in that untransformed primitive block that indicates whether that sub-primitive will be used in generating the rendering output (Howson [0105] for each set of one or more graphics data items, one lock bit is stored for each tile being simultaneously processed by the graphics system. These lock bits can be grouped to form a lock mask for the set of one or more graphics data items); and 
the expansion transformation stage mask for the lower level expansion transformation stage only comprises a bit for a sub-primitive if the expansion transformation stage mask for the higher level expansion transformation stage indicates that the corresponding sub-primitive will be used in generating the rendering output (Howson [0036] if it is determined that the sub-primitive is not stored in the cache, determining whether one or more graphics data items of a higher level of the hierarchy are stored in the cache, wherein the sub-primitive is derivable from said one or more graphics data items of the higher level of the hierarchy; and if it is determined that said one or more graphics data items of the higher level of the hierarchy are stored in the cache: retrieving the one or more graphics data items of the higher level of the hierarchy 

Regarding Claim 5, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the expansion transformation stage mask for an expansion transformation stage comprises a bit for each sub-primitive that will be generated by that expansion transformation stage for the untransformed primitives identified in the untransformed primitive block that indicates whether that sub-primitive will be used in generating the rendering output (Howson [0105] The lock bit for a tile within the mask for a set of one or more graphics data items is set when the graphics data item is sent for processing by the first processing unit in the pipeline (e.g. the HSR unit 318) and cleared when the primitive processing units in the pipeline (e.g. both the HSR unit 318 

Regarding Claim 6, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the primitive block generator is configured to generate the expansion transformation stage mask for one of the one or more expansion transformation stages for an untransformed primitive block by:
receiving a mask for each of the untransformed primitives identified in the untransformed primitive block that indicates the sub-primitives generated by that expansion transformation stage for the untransformed primitive that will be used in generating the rendering output (Howson [0105] Each primitive processing unit down the graphics pipeline of the rasterisation logic 306 (e.g. the HSR unit 318 and the texturing/shading unit 320) is configured to operate in accordance with the lock mask. The lock bit for a tile within the mask for a set of one or more graphics data items is set when the graphics data item is sent for processing by the first processing unit in the pipeline (e.g. the HSR unit 318) and cleared when the primitive processing units in the pipeline (e.g. both the HSR unit 318 and the texturing/shading unit 320) have completed processing a batch of primitives corresponding to the one or more graphics data items in the set); and
combining the masks for the untransformed primitives identified in the untransformed primitive block to form the expansion transformation stage mask for the expansion transformation stage (Howson [0080] the geometry processing logic 304 (e.g. the transform and sub-primitive logic 310) may determine information describing 

Regarding Claim 8, Howson in view of Snowden teaches the system of claim 6, and further teaches wherein the primitive block generator is further configured to generate the mask for an untransformed primitive for an expansion transformation stage by comparing the sub-primitives generated by that expansion transformation stage for the untransformed primitive to the plurality of transformed primitives (Snowden [0108] In summary, reducing the vector tiles using a pyramid structure facilitates distributed data processing. Furthermore, the structured reduction ensures that needless processing can be avoided by stopping further processing should identical results be produced when compared to existing data).

Regarding Claim 9, Howson in view of Snowden teaches the system of claim 8, and further teaches wherein the primitive block generator is configured to determine that a sub-primitive will not be used in generating the rendering output if none of the transformed primitives correspond to, and/or are generated by, that sub-primitive (Howson [0068] The cache lookups continue up the hierarchy until either the sub-primitive can be derived, or the sub-primitive cannot be derived from the data stored in the cache. If the sub-primitive cannot be derived from the data stored in the cache, then input graphics data items are fetched from the graphics memory and used to derive the sub-primitives by implementing the sequence of processing stages).

Regarding Claim 10, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the second transformation logic is configured to re-transform the plurality of untransformed primitives into transformed primitives on an untransformed primitive block-basis in accordance with the expansion transformation stage mask for the at least one of the one or more expansion transformation stages by culling sub-primitives generated by the at least one of the one or more expansion transformation stages that are indicated by an expansion transformation stage mask as not be used in generating the rendering output (Snowden [0047] Once the vector tiles have been merged together as required, a new sub-layer comprising the new vector tiles at the desired scale is output (step 212). This may then be repeated for any other sub-layers of the first zoom level, the new sub-layers being combined in some way, for example, by overlaying on top of each other, to output a new zoom level at the desired scale (step 214); Howson [0072] The positions of sub-primitives derived by the 

Regarding Claim 14, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the graphics processing system is configured to use a rendering space which is sub-divided into a plurality of tiles, and wherein the geometry processing logic further comprises a tiling engine configured to generate an untransformed display list for each of the tiles (Howson [0016] According to embodiments described herein there is provided a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles; [0075] In step S408 the tiling unit 314 generates control stream data for each of the tiles of the rendering space).

Regarding Claim 15, Howson in view of Snowden teaches the system of claim 14, and further teaches wherein the untransformed display list for a tile comprises: (i) information identifying untransformed primitive blocks which identify untransformed primitives that are to be used to render the tile (Howson [0075] The control stream data for a tile includes identifiers of input graphics data items which are to be used for 
(ii) a primitive mask for each of the identified untransformed primitive blocks to indicate which of the transformed primitives generated from the untransformed primitives identified in that untransformed primitive block are to be used to render the tile (Howson ([0075] The identifiers in the control stream data identify input graphics data items, i.e. graphics data items stored in the graphics memory 222. The control stream data for a tile also includes sub-primitive indications to indicate which of the sub-primitives are to be used for rendering the tile. A sub-primitive may be determined to be for use in rendering a tile if the sub- primitive is at least partially in the tile ... The sub-primitive indications may, for example, indicate how to derive the sub-primitives to be used for rendering a tile from the transformed input graphics data items." [0080] "The primitive blocks, combined with the sub-primitive indications in the control stream data, allow the sub-primitives to be regenerated in the rasterisation phase).

Regarding Claim 19, Howson in view of Snowden teaches a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the graphics processing system as set forth in claim 1 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the graphics processing system (Howson [0041] There may also be provided computer readable 

Regarding Claim 20, Howson in view of Snowden teaches an integrated circuit manufacturing system comprising:
a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the graphics processing system as set forth in claim 1 (Howson [0041] There may also be provided computer readable code adapted to perform the steps of any of the methods described herein when the code is run on a computer);
a layout processing system configured to process the computer readable description so as to generate a circuit layout description of an integrated circuit embodying the graphics processing system (Howson [0140] the IC manufacturing system 1402 comprises a layout processing system 1404 and an integrated circuit generation system 1406. The IC manufacturing system 1402 is configured to receive an IC definition dataset (e.g. defining a graphics processing system as described in any of the examples herein), process the IC definition dataset, and generate an IC according to the IC definition dataset (e.g. which embodies a graphics processing system as described in any of the examples herein). The processing of the IC definition dataset configures the IC manufacturing system 1402 to manufacture an integrated circuit 
an integrated circuit generation system configured to manufacture the graphics processing system according to the circuit layout description (Howson [0043] The graphics processing systems described herein may be embodied in hardware on an integrated circuit. There may be provided a method of manufacturing, at an integrated circuit manufacturing system, a graphics processing system as described herein).

Regarding Claim 16, Howson in view of Snowden teaches a method of generating a rendering output in a graphics processing system (Howson [0016] a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles; Claim 1).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 17 and 18, Howson in view of Snowden teaches the the method as set forth in claim 16. The metes and bounds of the method substantially correspond to the system claim as set forth in Claims 19 and 20; thus they are rejected on similar grounds and rationale as their corresponding limitations.



Allowable Subject Matter
Claims 7, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, Howson in view of Snowden teaches the system of claim 6. However in the context of claim 1, 6 and 7 as a whole, the prior art does not teach wherein the primitive block generator is configured to combine the masks for the untransformed primitives identified in the untransformed primitive block by concatenating the masks for the untransformed primitives identified in the untransformed primitive block. Therefore, Claim 7 in the context of claims 1 and 6 as a whole comprises allowable subject matter.

Regarding Claim 11, Howson in view of Snowden teaches the system of claim 1, and further teaches wherein the primitive block generator is configured to, in response to determining that the expansion transformation stage mask for one of the one or more expansion transformation stages for an untransformed primitive block exceeds a maximum mask size threshold (Howson [0099] Similar concepts apply to the other shader stages, with the entries in the cache 336 from different shaders being identified by a different set of values, which can generally be referred to as “tags”. The amount of output produced by each shader stage can vary, and the cache 336 may 
However in the context of claim 1 and 11 as a whole, the prior art does not teach compress the expansion transformation stage mask prior to storing the expansion transformation stage mask in the untransformed primitive bock.
Therefore, Claim 11 in the context of Claim 1 as a whole comprises allowable subject matter.
Claims 12 and 13 depend on Claim 7 are therefore are objected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robert Brigg (US 20200202484 A1) -- Transformed Geometry Data Cache for Graphics Processing Systems.
Xile Yang (US 20200202612 A1) -- Primitive Block Generator for Graphics Processing Systems.
Examiner notes the copending patent applications according to above publications may potentially cause double patenting issues to instant application, based on further amendment of claims in future prosecution. These applications have at least one joint inventor.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2618